—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered April 13, 1999, convicting him of criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly permitted the People to elicit testimony from a detective on redirect examination regarding the voucher numbers in his records. During cross-examination, the defense counsel questioned the detective about a discrepancy between the voucher numbers in his paperwork. This line of questioning afforded the People an opportunity to clarify and explain the discrepancy (see generally People v Melendez, 55 NY2d 445, 451 [1982]; People v Johnson, 296 AD2d 422 [2002], lv denied 99 NY2d 537 [2002]).
Contrary to the defendant’s contention, the comments made by the prosecutor during summation do not require reversal. The alleged improper remarks were either a fair response to the defense counsel’s summation (see People v Stith, 291 AD2d 576 [2002]; People v Nelson, 288 AD2d 329 [2001]; People v Elliot, 216 AD2d 576 [1995]; People v Russo, 201 AD2d 512, 513 [1994], affd 85 NY2d 872 [1995]), or fair comment on the evidence and the inferences to be drawn therefrom (see People v McHarris, 297 AD2d 824, 825 [2002]). S. Miller, J.P., Krausman, Luciano and Mastro, JJ., concur.